DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 2, 3, and newly added claims 8-10 are pending in the instant application. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

It is noted that the response dated 8/19/2022 refers to citations to Jury, Huang, Yadav, Silva, Kaesler, and Conway, as well as claims 4-6, 9-10, 14, and 16 (see page 8).  Since none of the references have been cited in an office action, nor are many of the claims in question pending, it is assumed that this discussion was added erroneously and will not be addressed further.  

Claim Rejections - 35 USC § 101
Claims 2, 3, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the step(s) of determining the expression levels of biomarkers are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of screening biological pap smear samples and detecting expression of the RPL2, RPL38, PFS25 and RPS27 genes to establish a correlation between the upregulation of the proteins and symptoms or a stage of endometriosis.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The steps of establishing a correlation and identifying a patient as likely to respond to anti-RNA polymerase I therapy are the recitation of abstract ideas because they simply describe mathematical relationships as well as steps which can occur entirely within the mind (comparing, identifying).  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of non invasively using a kit with antibodies to detect expression of RPLP2, RPL38, RPS25, RPS27, does not integrate the JEs into a practical application because it is a mere data gathering step to establish and use the correlation and does not add a meaningful limitation to the method.  Although newly added claims 8 and 10 recite a step of treating the patient with anti-RNA I polymerase therapy, this is not considered a practical application because no such treatments for endometriosis patients exist (see 112(a) rejection below).  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the detecting steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of proteins is well understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The dependent claims do not integrate the JEs into a practical application nor do they add significantly more because they either recite a field of use (biological sample) or refer back to JE’s themselves.
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists, as well as abstract mental concepts.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that the claims are directed to the use of a specific set of antibodies.  This argument has been thoroughly reviewed but was not found persuasive because no particular antibodies are recited.  The mere recitation of an “antibody” to detect a known target is mere data gathering, as well as well understood, routine, and conventional in the field of expression analysis.  The response further asserts that there is no direct evidence showing the correlation of “’upregulation of the expression of the proteins detected by the at lest one specific set of the antibodies’ with ‘symptoms (i.e., a clinical stage, …)’”.  This argument has been thoroughly reviewed but was not found persuasive because this relationship is a natural correlation which is a judicial exception.  Accordingly, this element does not integrate the method into a practical application nor does it transform the nature of the claim into a practical application because it merely describes a natural relationship.  The rejection is therefore maintained and applied to the newly added claims.  

Claim Rejections - 35 USC § 112
112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The claims have been amended to “identifying the patient as likely to respond to an anti-RNA polymerase I therapy when upregulation of the expressions of the proteins is significantly detected…”.  The specification in general, as well as specifically at para 0077, 0081-0089, has been thoroughly reviewed, however no support could be found for identifying a patient as likely to respond to therapy based on expression levels of the proteins claimed.  Accordingly, the amendment has introduced New Matter into the claimed invention.

Scope of Enablement 
Claims 2, 3, 8, and 10 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 9, does not reasonably provide enablement for the methods as set forth in claims 2, 3, 8, or 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors  have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The claims are directed to treating endometriosis with any anti-RNA polymerase I therapy when upregulation of proteins expressed by RPL2, RPL38, RPS25, and RPS27 genes is detected.  
The specification teaches analysis of protein expression of RPL2, RPL38, RPS25, and RPS27 as well as analysis of the expression to determine correlation with different symptoms of endometriosis, including CA125 level, clinical stage, and pain score (see para 0086-0088).  The specification teaches that the results showed a trend that cells had more expression of ribosomal proteins depending on the increased severity of clinical criteria of endometriosis patients (see para 0088).  The specification also asserts that the results suggest enhanced ribosome biogenesis activity during endometriosis development where the activity is more pronounced during the malignant transition (para 0077).  The specification suggests that anti-RNA polymerase I therapy may be efficacious in treating endometriosis and associated ovarian cancers.  However, the specification does not teach treatment of endometriosis with any anti-RNA polymerase I therapy, either in in vivo models, or in the clinical setting.  
The state of the art with regard to endometriosis therapy was unpredictable at the time the application was filed.  For example, Guo (Guo, Sun-Wei; Fertility and Sterility, 2014; Vol 101, pages 183-190, and 190e1-190e4) teaches that when some endometriosis therapy trials “get completed, the majority of them did not publish and are presumably failed, likely owing to problems in efficacy, safety, or both. The only trial–non industry-sponsored in this category that did get published actually reported negative results (5). This seems to suggest that biologic plausibility or even in vitro data may not be enough to ensure a successful trial. Successful preclinical testing may be a necessary prerequisite for the launch of any human trial to minimize the risk of failure.”.  Guo also teaches that existence of prior published positive preclinical results is not a sure predictor of a successful trial and cites a number of trials where efficacy was reported in mice but not in humans (see pages 189-190).  
In the instant situation, neither the specification nor the art provide any examples of treatment of endometriosis with anti-RNA polymerase I therapy, either in vivo, or in the clinical setting.  As no such treatments were available at the time the application was filed, and the specification does not provide any guidance as to the efficacy or mode of operation of such treatments, the skilled artisan would be required to perform extensive trial and error experimentation to perform the methods as broadly claimed.  For example, experimentation might include the establishment of an in vivo model with which to test anti-RNA polymerase I therapy, and/or a clinical trial of patients and controls to determine the requirements of such treatment in a clinical setting, etc.  This experimentation would be replete with inventive effort.  Given the unpredictability in the art in the field, each step in this effort would not necessarily provide any guarantee of success.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite a set of antibodies “simultaneously recognizing … proteins expressed by…” specific genes.  However, the recitation of “simultaneously recognizing” is unclear because it cannot be determined if this recitation refers to antibodies that can each detect all the proteins recited for that set, or if the antibodies are capable of detecting each at the same time.  
Claim 2 has been amended to recite “significantly detected” however the metes and bounds of the term are unclear in this context.  The term “significantly” is a term of degree and it is unclear how one would distinguish “significant” detection vs not.  
Claim 3 recites “the reference biological samples” and “the test biological sample”, however these terms lack sufficient antecedent basis in claim 2 because these terms are no longer recited in claim 2.  Claim 3 depends from claim 1 and also inherits its deficiencies.    
Claim 8 depends from claim 1 and therefore also inherits the deficiencies of claim 1.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634